Citation Nr: 1731301	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  12-20 713A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an effective date prior to February 7, 2014, for the grant of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement a TDIU on an extra-schedular basis prior to January 14, 2011. 


REPRESENTATION

Appellant represented by:	Robert W. Legg, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and His Spouse



ATTORNEY FOR THE BOARD

A.Spigelman, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1990 to July 1991 and from June 1993 to December 1994.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

This case was previously before the Board, most recently in January 2015, at which time the issues currently on appeal were remanded additional development.  The case has now been returned to the Board for further appellate action.  

The issue of entitlement to a TDIU on an extra-schedular basis prior to January 14, 2011 is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  Beginning January 14, 2011, the Veteran's combined rating, to include bilateral factors, has been at least 70 percent, with disabilities combinable to at least 40 percent.  

2.  The Veteran has been unable to obtain and maintain substantially gainful employment due to service-connected disabilities since at least January 14, 2011.




CONCLUSION OF LAW

The criteria for TDIU have been met beginning January 14, 2011.  38 U.S.C. § 1155 (2016); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.16 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veteran did not specifically file a claim of entitlement to a TDIU until December 2014.  However, prior to that date, the Veteran had filed several claims of entitlement to increased ratings and indicated that his various disabilities impacted his ability to work.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating is inferred in a claim for increase where the Veteran claims his disability affects his employability or such a claim is reasonably raised by the record.  Therefore, the Board finds that VA is not precluded from assigning an effective date prior to the Veteran's December 2014 date of claim for entitlement to a TDIU and will consider the appeal period of increased rating claims received prior to that date.

Since January 14, 2011, the Veteran has had a combined rating of at least 70 percent with disabilities combinable to at least 40 percent.  Therefore, the Board finds that the Veteran has met the schedular criteria for entitlement to TDIU beginning January 14, 2011.  See 38 C.F.R. §4.16 (2016).  

The Veteran has reported that he was last able to work full-time in November 2009, at which time he became too disabled to work as a result of his various service-connected disabilities.  A review of the record shows that the Veteran has experience working as a truck driver and has a high school education.  

In a June 2011 treatment note, the Veteran's clinician stated that the Veteran did not have the mobility in his ankle necessary to depress the accelerator in his capacity as a truck driver.  The clinician further found that the Veteran was permanently disabled from his work as a truck driver and advised the Veteran to consider vocational retraining for sedentary duties.  

In a June 29, 2011, vocational rehabilitation counseling note, the Veteran was found to have impairment to employability because his disabilities prevented him from lifting or carrying heavy objects.  His disabilities further limited his ability to sit, stand, or walk for prolonged periods of time.  Additionally, the counselor found that the Veteran lacked the education and training to obtain suitable employment.  Subsequently, on September 1, 2011, the Veteran was found to be infeasible for vocational rehabilitation benefits and therefore unemployable.  

In light of the Veteran's occupational background and the functional limitations described, the Board finds that he is unable to obtain and maintain substantially gainful employment in accordance with his background and education level as a result of his various service-connected disabilities.  Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that entitlement to TDIU is warranted.  38 U.S.C. § 5107(b) (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to TDIU beginning January 14, 2011, is granted.  


REMAND

The Board finds that additional development is required before the claim of entitlement a TDIU on an extra-schedular basis prior to January 14, 2011, is decided.  

The Board notes that the Veteran has reported that he has been unable to obtain and maintain gainful employment as a result of his various service-connected disabilities since at least 2009.  As discussed above, the Veteran did not meet the schedular requirements for an assignment of TDIU prior to January 14, 2011.  However, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16 (2016).       

When a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but does not meet the percentage requirements for a TDIU of 38 C.F.R. § 4.16(a), the case may be referred to appropriate VA officials for consideration of assignment of a TDIU.  38 C.F.R. § 4.16(b) (2016).  

Therefore, the Board finds that the issue of entitlement to a TDIU pursuant to 38 C.F.R. § 4.16(b) should be referred to the Director of the Compensation Service for consideration.  38 C.F.R. § 4.16 (2016).  

Accordingly, the case is REMANDED for the following action:

1.  Refer the case to the Director of Compensation Service for consideration of whether entitlement to an extra-schedular TDIU prior to January 14, 2011, is warranted pursuant to 38 C.F.R. § 4.16(b).  

2.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2016).  



______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


